OPINION
BUSSEY, Judge:
Appellant, Joseph Lynn Wiley, hereinafter referred to as defendant, was charged with, and entered a plea of guilty to, the crime of Unauthorized Use of a Motor Vehicle in the District Court of Oklahoma County, Case No. CRF-71-2408. He was sentenced by the court to serve a term of three (3) years in the State Pentitentiary, said judgment and sentence being suspended on November 24, 1971. On the 15th day of November 1972, an order revoking the suspended sentence was issued by the District Court of Oklahoma County and from said order a timely appeal has been perfected to this Court.
At the revocation hearing the evidence adduced that the defendant entered a plea of guilty in the- District Court of Dawson County, Nebraska, to the offense of Auto Theft on January 14, 1972. Defendant testified that he entered the plea upon advice of counsel after being informed that Oklahoma authorities would not prosecute him. Defendant introduced a letter from his Nebraska attorney to substantiate his claim. On cross-examination defendant admitted that he was guilty of the offense in Nebraska and that he left the State of Oklahoma without permission.
We are of the opinion that the revocation proceedings were conducted within the guidelines set forth by this Court in the case of In Re Collyar, Okl.Cr., 476 P.2d 354. The order revoking the suspension of judgment and sentence appealed from is affirmed.
BLISS, P. J., and BRETT, J., concur.